     Case 2:12-cv-00601-ROS Document 3525 Filed 03/16/20 Page 1 of 1



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                 FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                   No. CV-12-00601-PHX-ROS
10                   Plaintiffs,                       ORDER
11   v.
12   David Shinn, et al.,
13                   Defendants.
14
15            The Court will require expedited briefing on Plaintiffs’ Emergency Motion
16   Regarding Defendants’ Prevention, Management, and Treatment of COVID-19. (Doc.
17   3520).
18            Accordingly,
19            IT IS ORDERED Defendants shall file their response to Plaintiffs’ motion no later
20   than March 18, 2020. Plaintiffs shall file their reply no later than noon on March 20,
21   2020.
22            Dated this 16th day of March, 2020.
23
24
25                                                     Honorable Roslyn O. Silver
                                                       Senior United States District Judge
26
27
28
